Citation Nr: 1440427	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  08-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 through March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for claimed disabilities of the low back and right leg.  The Veteran has perfected a timely appeal of that decision.

In his September 2008 substantive appeal, the Veteran declined a hearing before a Board member, but requested that a local hearing be scheduled before a Decision Review Officer (DRO).  In June 2011, however, the Veteran withdrew his hearing request.

In June 2012, the Board remanded this matter for further development, to include efforts to obtain the Veteran's social security records, obtaining records for VA and private treatment received by the Veteran from 1971 through 1999, arranging the Veteran to undergo new VA examinations of his spine and right leg, and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).  The Board is satisfied that the directed development action has been performed, and is prepared to proceed with its de novo consideration of the issues on appeal.

The Board also notes that this appeal also initially included the issue of the Veteran's entitlement to service connection for sleep apnea.  This issue was withdrawn by the Veteran in June 2011 and does not remain on appeal before the Board.

The issue of the Veteran's entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a current right leg disorder.


CONCLUSION OF LAW

The criteria for service connection for a right leg disorder are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A February 2007 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for a right leg disorder.  Consistent with Dingess, this letter included notice of the process by which VA assigns disability ratings and effective dates.  Subsequently, the Veteran's claim was adjudicated in the RO's February 2008 rating decision.  Thus, because the VCAA notice that was provided for the issue adjudicated here by the Board was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His claims submissions, lay statements, VA treatment records, VA treatment records, and identified and pertinent private treatment records have been obtained and associated with the record.  Although the evidence suggests that the Veteran has been in receipt of benefits from the Social Security Administration (SSA), a June 2012 letter received from SSA in response to VA's request for the Veteran's social security records expresses that the Veteran's records were destroyed and are no longer available.  Under the circumstances, the Board is not under any further obligation to seek out the Veteran's social security records and this matter will be considered based upon the evidence currently of record.  38 C.F.R. § 3.159(c)(2).

VA examinations of the Veteran's right leg were conducted in August 2011 and September 2012.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed right leg disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Right Leg Disorder

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In support of his claim for service connection for a right leg disorder, the Veteran alleges in his claims submissions and in a July 2011 statement that he sustained a right leg injury during service after dropping a howitzer round on himself.  In his statement, he elaborated that he was training with his unit in "Geoville" and was serving as "ammo man" when ammunition fell on his right shoulder and rolled down the right side of his body before landing on his right foot.  According to the Veteran, his right leg was subsequently placed in a cast for six months.  In his September 2008 substantive appeal, he alleged that he was "on my back for nearly a year" after the in-service injury.

The Veteran's allegations are supported by a September 2008 statement from his spouse, who also described the in-service incident reported by the Veteran.  Notably, however, she recalled that the Veteran broke his foot rather than his leg, and moreover, does not make any assertions as to any symptoms or disabilities in the Veteran's left leg or as to their continuity since service.  Similarly, a buddy statement from G.W. also describes the reported in-service incident, but also does not state any assertions as to any current disabilities in the Veteran's right leg or the continuity of any right leg symptoms or disorders since service.

Service treatment records show that the Veteran was treated in April 1970 for injuries to the toes on his right foot which were sustained after he dropped a projectile on his right foot.  Essentially consistent with the Veteran's assertions, the service treatment records show that the Veteran's right foot and leg were placed in a short leg walking cast.  Nonetheless, no mention is made of any injuries to the Veteran's right leg.  Moreover, the injuries sustained by the Veteran in the April 1970 apparently resolved, as an examination of the lower extremities performed during his December 1970 separation examination was normal.  Notably, the Veteran also did not report the presence of any problems in his right lower extremity or foot during the separation examination.  A color photograph, apparently taken shortly after the April 1970 accident, shows the Veteran wearing a cast on his right leg.

Post-service treatment records include private records from Wilcox Medical Clinic dated July 1999 which show that the Veteran had decreased right knee motion at that time.  X-rays of the knee taken in September 2009 showed degenerative joint disease in the right knee.  Nonetheless, the records do not express any opinion as to whether the Veteran's right knee degeneration was related to his active duty service, to include the April 1970 in-service accident.  Although records for other private and VA treatment received by the Veteran since 1990 are associated with the claims file, none of these other records indicate any right leg-related complaints or any treatment or diagnoses of a right leg condition.

An August 2011 VA examination of the Veteran's right lower extremity did not reveal any current objective findings.  In that regard, demonstrated motion of the right leg was full and pain free, even after repetitive motion.  There was no evidence of pain or tenderness in the right leg.  Demonstrated muscle strength in the right lower extremity was full.  There was no evidence of joint instability, subluxation or dislocation of the right patella, nor was there any evidence of meniscal damage.  No evidence of any impairment of tibia and fibula was seen.  X-rays of the right tibia and fibula did not reveal any abnormalities.  The examiner observed that there was no evidence of any functional impairment attributable to a right leg disorder.

Overall, the examiner concluded that there was no indication in the record that the Veteran reported or was treated for right lower leg symptoms following his in-service accident, and moreover, that there were no current abnormalities of right tibia or fibula.  Also, the examiner noted that a photograph of the Veteran in a cast purportedly taken after the 1970 in-service accident depicted a short cast that was not consistent with treatment for a tibia or fibula fracture.  Despite the same, the examiner inexplicably diagnosed a right lower leg fracture.  Given the same, some ambiguity exists as to whether the VA examiner's diagnosis referred to a current condition or the condition sustained and treated during the Veteran's service.

In September 2012, the Veteran was given a re-examination of his right leg.  Again, no objective findings of any abnormalities of the right lower extremity were noted.  Given the absence of any such findings, the examiner concluded that there was no evidence suggesting the diagnosis of a current right leg disorder.  Moreover, the examiner observed, the Veteran's service treatment records did not document any persistent right leg abnormalities during service.

Further, the Board notes that the Veteran has not expressly alleged any specific right leg diagnoses, nor has he indicated that he has received any orthopedic diagnoses for his right leg since his separation from service.  Toward that end, he has not identified any outstanding private or VA medical treatment for which records have not been obtained.  Indeed, in letters received in August 2012 and January 2013, the Veteran asserted that there were no unobtained records for any additional treatment.

In the absence of any competent evidence showing a current right leg disability, the basic legal element for service connection, that the evidence show a current disability, has not been met.  To the extent that the Veteran may be construed to have asserted the presence of pain symptoms and functional restrictions associated with his right leg, the Board notes that complaints of pain are not sufficient to meet the element of a diagnosed disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted).

The preponderance of the evidence is against the Veteran's claim for service connection for a right leg disorder.  Accordingly, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right leg disorder is denied.


REMAND

In support of his claim for service connection for a low back disorder, the Veteran has alleged in his claims submissions and June 2011 statement that he sustained a low back injury in the aforementioned April 1970 in-service accident in which he dropped an ammunition round which rolled down the right side of his body and onto his right foot.  The Veteran has alleged that he has experienced ongoing low back pain since the incident.  This allegation is supported by a September 2008 statement received from his spouse, in which she also alleged that the Veteran had been having back problems since leaving service.

As noted above, service treatment records confirm the occurrence of the April 1972 incident; however, do not reflect any back-related complaints in relation to that incident.  Nonetheless, service treatment records dated July 1969 and December 1970 indicate that the Veteran was treated on multiple occasions for reported back aches and low back muscle strains.

Post-service treatment records, which include records for VA and private treatment received by the Veteran since 1990, include a September 1996 record from Wilcox Medical Clinic which shows that the Veteran was complaining of back pain at that time.  Subsequent treatment records do not show any further treatment for the Veteran's back until July 1999, at which time, the Veteran treated at University of Alabama at Birmingham Medical Center for the sudden onset of low back pain sustained after he turned his back to get out from under a car.  Multiple x-rays, MRI studies, and CT studies of the lumbosacral spine have revealed multi-level disc degeneration in the thoracolumbar spine with disc bulging at multiple levels and apparent radicular pain in the lower extremities.

Pursuant to the Board's June 2012 remand, the Veteran was afforded a VA spine examination in September 2012.  The examination revealed decreased thoracolumbar motion during forward flexion, backward extension, and lateral flexion.  The examiner diagnosed a chronic back strain and opined that the Veteran's back disorder was less likely than not incurred during or caused by or related to an in-service injury, illness, or disease.  As rationale, the examiner noted that although the service treatment records show that the Veteran was treated for low back muscle strains and flank pain during service, they do not show that the Veteran had a persistent abnormality in his lumbar spine.  The examiner noted further that private records from Kirklin Clinic document treatment for the Veteran's lumbar spine after a 1999 on-the-job back injury.  In view of the same, the examiner concluded that the Veteran's current low back symptoms were more likely related to events that occurred more than 20 years after his separation from service.

The examiner's rationale erroneously notes that the Veteran did not report any back problems until 1999, and in that regard, it is unclear from the record as to whether the examiner is aware of the Veteran's earlier back complaints in 1996, prior to the apparent re-injury sustained by the Veteran in July 1999.  Moreover, the medical question as to the origin of the Veteran's back degeneration and associated radicular pain are complicated further by the Veteran's post-service activity level which, as noted in a December 1998 treatment record from University of Alabama at Birmingham Medical Center, included "the physically demanding aspect of baling hay on his farm, up until about two or three weeks ago."  The Board also notes that the Veteran was involved in an October 2001 accident in which he was riding on a tractor when it was struck by an automobile.  In view of the foregoing, the claims file should be returned to the same VA examiner who performed the September 2012 VA examination, and the examiner should be asked to provide an addendum opinion as to whether the presence of back pain in 1996, prior to the aforementioned incidents in July 1999 and October 2001, changes her opinion as to whether the Veteran's current back disability was sustained during service or was caused by an injury or illness sustained by the Veteran during service.  If the same VA examiner who performed the September 2012 examination is unavailable, then the Veteran should be afforded a new VA examination of his spine.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for his back since September 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for a low back disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion regarding his claimed low back disability.  The Veteran should be advised that, should a new examination of his spine be necessary, it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have treated his back since September 2012.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the claims file should be forwarded to the same VA examiner who performed the September 2012 VA examination.  The examiner should review the entire claims file and state whether consideration of the Veteran's reported back pain during private treatment at Wilcox Medical Clinic inb September 1996, prior to the July 1999 and October 2001 post-service incidents, changes her earlier September 2012 opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's chronic low back strain was sustained during his active duty service or was caused by or resulted from an injury or illness sustained by the Veteran during his active duty service.  

A complete rationale for all expressed opinions, which includes citation to any relevant medical principles and the facts and evidence in the record must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, she should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If the same VA examiner who performed the September 2012 VA examination is unavailable, then the file should be provided to another appropriate examiner for review.  If deemed necessary by the examiner, the Veteran should be arranged to undergo a new VA examination for a diagnosis corresponding to the Veteran's low back and an opinion as to whether it is at least as likely as not that the diagnosed low back disorder was sustained by the Veteran during his active duty service or was caused by or resulted from an injury or illness sustained by the Veteran during his active duty service.  All tests and studies deemed necessary by the examiner should be performed as part of the examination. 

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If a new examination is deemed necessary, and the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examinations sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a low back disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


